DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/04/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/04/2022 have been considered but they are not persuasive. The claim is unclear and indefinite and as such is rejected by Chen as clearly explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “the interposer board” lacks antecedent basis and is unclear and indefinite if the “the interposer board” is one of “the at least one interposer board” recited in line 3. Note at least one can be one or more and in the case more than one then the interposer board as recited is unclear and indefinite as to which of the at least one interposer board is being referred to. Examiner will consider “the interposer board” to be different from “the at least one interposer board”.
Claim 1 line 7-8 recites “the through-silicon vias” lacks antecedent basis and is unclear and indefinite if the “the through-silicon vias” is one as subset of the “a plurality of through-silicon vias” recited in line 5. Examiner will consider to a subset of.
Claim 1, line 10 recites “the conductive pillars” lacks antecedent basis and is unclear and indefinite if the “the conductive pillars” are subset of “a plurality of conductive pillars” recited in line 5 or different from.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. 20180204791 (Chen).


    PNG
    media_image1.png
    677
    1035
    media_image1.png
    Greyscale


Regarding claim 1 (insofar as to be incompliance with 112 2nd), fig. 8F of Chen discloses an electronic package, comprising: 
an encapsulating layer (labeled as 518/522 in fig. 8B); 
at least one interposer board (left dotted board labeled as 502 is considered as claimed) embedded into the encapsulating layer and having a plurality of through-silicon vias (505s in left dotted board which is labeled as 502 board); 
a plurality of conductive pillars (505s in 703) disposed in the encapsulating layer, wherein the plurality of conductive pillars (505s in 703) are in direct contact with the encapsulating layer and are free from being in direct contact with the interposer board (704 interposer board) and the through- silicon vias (505s in 704); and 
at least one semiconductor chip 504 as an electronic component disposed on the encapsulating layer and electrically connected to the conductive pillars (any subset of 2 or more of 703) and the through-silicon vias (that of 502 board on the left) by a plurality of conductive bumps (as labeled by examiner above), wherein the plurality of conductive bumps are in direct contact with the electronic component, the conductive pillars, and the through-silicon vias, and the electronic component is free from being embedded in the encapsulating layer.

Regarding claim 2, fig. 8F of Chen discloses wherein the encapsulating layer has a surface flush with a surface of the interposer board (see where 502 and 518/522 interface at sides and top surface of 502 and 518 are coplanar).  

Regarding claim 3, fig. 8C of Chen discloses wherein the through-silicon vias or an end surface of the conductive pillars are exposed from a surface of the encapsulating layer.  

Regarding claim 4, fig. 8F of Chen discloses wherein an active component, a passive component or a combination thereof is disposed on the encapsulating layer.

Regarding claim 6, fig. 8F of Chen discloses further comprising a wiring structure 520 disposed on the encapsulating layer and electrically connected to the conductive pillars and the through-silicon vias.

Regarding claim 7, fig. 8F of Chen discloses further comprising a plurality of conductive elements 562 disposed on the wiring structure and electrically connected via the wiring structure to the conductive pillars and the through-silicon vias.

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829